Gilbert, J.
The exception is to a judgment overruling a motion for a new trial. The proceeding was instituted for the purpose of enjoining the sale of a mare mule under a tax fi. fa. The petitioner insisted that the mule was not subject to the whole of the tax demanded, $12.36, because it also represented the tax on property other than the mule, alleging a willingness to pay the amount of the tax on the animal in question. Held, that under the evidence the court did not err in directing the verdict for the defendant. The special ground ofy the motion for a new trial does not require a reversal, and is not of such character as to require special detailed mention.

Judgment affirmed.


All the Justices concur.